DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
Claims 1-20 are pending in the application.  
Amendments to claims 1 and 9, filed on 4/7/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "one of the coform fibrous structure” and “scrim component comprising a plurality of filaments.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of examination, the limitation “one of the coform fibrous structure” is interpreted as being met by a coform structure of one of the two or more fibrous 

Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US PG PUB 2003/0135181).

Examiner’s note: Applicant discloses that: “ “Scrim component" as used herein means a fibrous structure comprising a plurality of filaments that form at least one exterior surface, for example the scrim component 26 contacts a surface to be cleaned, of the fibrous structure 10 and is different from the core component 24.” (See [0102] of US 2018/0160874 A1). 

Regarding claims 1-7, 9 and 18, Chen teaches a sponge-like pad used for cleaning and wiping, made from a plurality of textured paper webs containing high-yield fibers (see Abstract).  Chen teaches that sponge-like product includes a multi-layer compressible substrate, and the multi-layer compressible substrate can be made from at least 3 plies, particularly at least 5 plies, and more particularly at least 10 plies (“two or more fibrous structure plies” and a “scrim component” as claimed).  (See [0004]).  Chen teaches that the paper web contains pulp fibers and can have a basis weight of at least about 15 gsm ([0002]).  Chen further teaches that the basis weight of any tissue layer in the stack can have any practical value, such as from about 10 gsm to 200 gsm, specifically from about 15 gsm to 100 gsm (see [0128]). 

Regarding the claimed limitations “wherein at least one of the two or more fibrous structure plies comprises a coform fibrous structure,” and a “scrim component comprising a plurality of filaments,” Chen teaches that "[p]apermaking fibers" include all known cellulosic fibers or fiber mixes comprising cellulosic fibers ([0019] and [0125]).  Chen teaches that a portion of the paper-making fibers, such as up to 50% or less by dry weight, can be synthetic fibers such as rayon, polyolefin fibers, polyester fibers, bicomponent sheath-core fibers, multicomponent binder fibers, and the like ([0019] and [0125]; also see [0165], [0168]-[0169], claims 58-60, [0192], [0177], [0184] and [0186]).  Chen further teaches that water degradable binder fibers can be used, such as those used in the coform products of U.S. Pat. No. 5,948,710, issued Sept. 7, 1999 to Pomplun et al., which is incorporated by reference ([0158]).  U.S. Pat. No. 5,948,710 to Pomplun et al. teaches that longer more continuous melt-spun water-degradable reinforcing fibers (generally in excess of 7.5 centimeters) are intermixed with and thermally bond to shorter absorbent fibers, such as staple length fibers and wood pulp fibers (referred to as secondary fibers) (see Abstract, col. 4 lines 13-39, col. 11 lines 18-27 and col. 12 lines 33-40).  Thus, Chen teaches incorporation of a plurality of filaments, and a coform fibrous structure, as claimed. 

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated the melt-spun water-degradable reinforcing binder fibers of Chen as the binder fibers in the papermaking fiber mixes of Chen in order to provide a water-degradable binder that can join together papermaking fibers without any further processing or treatment, and in order to obtain a wiper with improved strength, as taught by Chen (see [0019], [0125] and [0158]; also see the Abstract,  col. 10 lines 7-18, and col. 12 lines 33-40 of U.S. Pat. No. 5,948,710 to Pomplun et al., which is incorporated by reference in Chen).  

With regard to the claimed limitation “one of the coform fibrous structure and scrim component comprising a plurality of filaments is formed directly onto the other,” Chen teaches that the multi-layer compressible substrate can be made from at least 3 plies, particularly at least 5 plies, and more particularly at least 10 plies, and the plies can be attached together at selected locations for forming an integral compressible material (see [0004]).  Chen teaches that the stacked plies can be attached together in any suitable manner, and in one embodiment, for instance, binder fibers, such as bicomponent fibers, can be positioned in between the layers and heated causing the fibers to melt and attach the layers together ([0005]).  Chen also teaches that the binder can be an adhesive, a film, or binder fibers ([0147]).


Regarding claim 8, Chen teaches that the multi-layer compressible substrate can be contained within outer cover(s), which can be made from a meltblown web, a spunbond web, a paper towel, a bonded carded web, a scrim material, a mesh material, a net, an apertured material, and mixtures thereof (see [0006], 0079] and [0098]).  

Regarding claims 10-13, Chen teaches that additives such as antimicrobial agents, lotions and surfactants can be impregnated into the sponge-like pad (see [0008] and [0177]). Chen also teaches antimicrobials such as citric acid (an acidifying agent as claimed) and wet strength agents such as s polyamidepolyamine-epichlorohydrin (PAE) type resins (an amide as claimed) (see [0141] and [0191]).

Regarding claims 14-16, with respect to the claimed mileage values and capacity values, the examiner notes that applicant has provided at paragraphs [0030], [0052], [0055], [0062]-[0064], [0096]-[0100] and [0102], [0134]-[0135] of applicant’s specification specific structural examples which provide the structure and properties claimed.  Thus, the examiner finds that the structure of Chen discussed above either anticipates or makes obvious the properties claimed.  

Thus, it is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the wipes as taught by Chen to have the claimed properties.  

Regarding claim 17, Chen teaches wherein the sponge-like products have an absorption capacity of at least 12 or 17 gm/gm (see [0012], Table 3 and claims 23-24).

Regarding claims 19-20, Chen teaches a cleaning article wherein a handle is coupled to a head assembly on which the sponge-like pad is mounted (see Abstract and [0109]).
	
	
	Response to Arguments

Applicant's arguments filed 4/7/2021 have been fully considered but they are not fully persuasive.  

Applicant contends that Chen at a minimum fails to teach a fibrous structure comprising a coform fibrous structure and a scrim component where one of them is formed directly onto the other. 

Regarding this contention, the examiner notes that the claimed limitation “formed directly onto the other” is interpreted in light of applicant’s specification, which discloses for instance, wherein plies are plied directly together, such as by chemical (for example glue) and/or mechanical association (page 13 lines 28-29 as filed, or [0088] as published in US 2018/0160874).  The examiner notes that Chen teaches that the stacked plies can be attached together in any suitable manner, and in one embodiment, for instance, binder fibers, such as bicomponent fibers, can be positioned in between the layers and heated causing the fibers to melt and attach the layers together ([0005]).  Chen also teaches that the binder can be an adhesive, a film, or binder fibers ([0147]).  Thus, in the examiner’s view, Chen’s disclosure meets the claimed limitation.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789